Appellate Case: 20-4116     Document: 010110695524         Date Filed: 06/10/2022     Page: 1
                                                                                     FILED
                                                                         United States Court of Appeals
                                         PUBLISH                                 Tenth Circuit

                       UNITED STATES COURT OF APPEALS                            June 10, 2022

                                                                            Christopher M. Wolpert
                              FOR THE TENTH CIRCUIT                             Clerk of Court
                          _________________________________

  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                             No. 20-4116

  AARON MICHAEL SHAMO,

        Defendant - Appellant.
                       _________________________________

                      Appeal from the United States District Court
                                for the District of Utah
                        (D.C. No. 2:16-CR-00631-DAK-JCB-1)
                        _________________________________

 William D. Lunn, Tulsa, Oklahoma for Defendant-Appellant Aaron Michael Shamo.

 Jennifer P. Williams, Assistant United States Attorney (Andrea T. Martinez, Acting
 United States Attorney, with her on the brief), Office of the United States Attorney, Salt
 Lake City, Utah, for Plaintiff-Appellee.
                          _________________________________

 Before HARTZ, KELLY, and MURPHY, Circuit Judges.
                   _________________________________

 HARTZ, Circuit Judge.
                          _________________________________

        Defendant Aaron Michael Shamo was convicted by a jury on 12 charges

 arising from his distribution of controlled substances, including fake oxycodone pills

 laced with fentanyl. He received a mandatory life sentence on his conviction of being

 a principal leader of a continuing criminal enterprise (CCE). See 21 U.S.C. § 848(b).
Appellate Case: 20-4116    Document: 010110695524         Date Filed: 06/10/2022     Page: 2



 To secure that conviction the government had to prove that Defendant’s criminal

 enterprise possessed for distribution at least 12 kilograms of fentanyl (satisfying the

 statutory requirement of 300 times the quantity of a substance described in 21 U.S.C.

 § 841(b)(1)(B)). See 21 U.S.C. § 848(b)(2)(A).

       On appeal Defendant challenges the sufficiency of evidence of his guilt of the

 CCE charge because (a) the government failed to prove that the drug he was

 distributing was the chemical designated in the criminal statute and (b) the

 government failed to prove that he knew he was distributing a controlled substance.

 He also challenges the admissibility (a) of screenshots of his illicit online storefront

 to prove the quantity of drugs distributed and (b) of testimony by an expert witness

 who allegedly opined on the meaning of certain language in the CCE statute. And he

 complains of alleged prosecutorial misconduct in suggesting that he was responsible

 for uncharged overdose deaths and should be punished because of the social costs of

 unlawful narcotics. Finally, he challenges the constitutionality of his life sentence.

 Exercising jurisdiction under 28 U.S.C. § 1291, we affirm.

       Regarding the sufficiency of the evidence, Defendant waived at trial his

 present arguments regarding whether the “fentanyl” he was distributing was the

 chemical designated in the criminal statute, and there was overwhelming evidence

 that he knew he was distributing fentanyl. Any error in the admission at trial of the

 screenshot evidence was harmless because of the overwhelming evidence of the

 quantity of drugs he was distributing, and any improper expert testimony was

 harmless because it did not mislead the jury. We also hold that there was no

                                             2
Appellate Case: 20-4116   Document: 010110695524        Date Filed: 06/10/2022    Page: 3



 reversible prosecutorial misconduct and that his sentence was not unconstitutionally

 severe.

       I.     BACKGROUND

              A.    Events Leading Up to Defendant’s Arrest and Trial

       Defendant’s drug dealing was not typical of what usually appears in this court.

 He bought fentanyl over the internet from China, prepared pills with his own press,

 took orders over the internet, and shipped to customers by mail. What brought about

 his downfall was a routine inspection by government authority.

       In June 2016, while screening packages for illicit products at an international

 mail facility, United States Customs and Border Protection seized a package from

 China containing fentanyl that was addressed to Ryan Jensen in Midvale, Utah. On

 November 1 law-enforcement agents interviewed Jensen, who told them that

 Defendant had hired him for an arrangement in which packages from China would be

 delivered to him and he would then take them unopened to Defendant.

       Later in November, with law enforcement on alert for related suspicious

 activity, United States Drug Enforcement Agency (DEA) agents seized a package—

 this one containing alprazolam, a Schedule IV controlled substance used to make

 Xanax—addressed to Sean Gygi, also in Midvale. The agents later seized a package

 containing fentanyl addressed to Gygi. After Gygi’s residence was searched and he

 was interviewed by DEA agents, he agreed to cooperate with the investigation. He

 said that Defendant was paying him to pick up packages locally and take them to

 various post offices for shipment. At the request of DEA agents, he picked up

                                           3
Appellate Case: 20-4116    Document: 010110695524        Date Filed: 06/10/2022    Page: 4



 packages, as normal, from the residence of Alexandrya Tonge and Katherine

 Bustin—two individuals who received drug orders and pills from Defendant and

 processed them for shipment—and then brought the packages to the South Jordan

 Police Department for inspection. Gygi completed pickups on November 18 and 20.

 The packages from these pickups contained what appeared to be Xanax and

 oxycodone pills.

       On November 22 law-enforcement agents executed search warrants at the

 Tonge-Bustin residence and Defendant’s residence. At Defendant’s residence the

 agents found pill presses, materials used to manufacture pills (such as dies that set

 the size and shape of the pill), powder found to contain fentanyl with a purity of 72%,

 and over $1.2 million in United States currency. At the Tonge-Bustin residence they

 discovered shipping materials, order forms for oxycodone, a significant volume of

 oxycodone-appearing pills, and $19,520 in cash. Upon being interviewed after the

 search began, Tonge told the agents that she had recently taken additional drug

 packages to the post office, and agents then seized those packages.

       Defendant was indicted in the United States District Court for the District of

 Utah on 13 counts arising out of his drug-trafficking activities: one count of engaging

 in a CCE; three counts of importing controlled substances; one count of possessing

 fentanyl with intent to distribute; one count of distributing a controlled substance

 resulting in death; one count of manufacturing the controlled substance alprazolam;

 two counts of knowingly and intentionally adulterating drugs held for sale; one count



                                            4
Appellate Case: 20-4116     Document: 010110695524         Date Filed: 06/10/2022     Page: 5



 of using the United States mail in furtherance of a drug-trafficking offense; and three

 counts of violating federal money-laundering statutes.

       Two counts—the ones Defendant focused on at trial—carried the possibility of

 life sentences. Count 1 alleged that Defendant knowingly and intentionally engaged

 in a CCE between July 2015 and November 2016. Roughly speaking, a CCE is a

 substantial business of six or more persons that engages in a continuing series of

 felony violations of federal drug law.1 The penalty for engaging in a CCE is generally

 imprisonment of 20 years to life. See 21 U.S.C. § 848(a). But the penalty is a

 mandatory life sentence if the violator:

        (1) . . . is the principal administrator, organizer, or leader of the enterprise or
            is one of several such principal administrators, organizers, or leaders; and
        (2) (A) the violation . . . involved at least 300 times the quantity of a
            substance described in [21 U.S.C. §] 841(b)(1)(B).

 Id. § 848(b). The indictment charged that Defendant “was a principal administrator,

 organizer, supervisor and leader of the criminal enterprise, which involved

 possession with intent to distribute and distribution of more than 12,000 grams of a


       1
        21 U.S.C. § 848(c) states:
       (a) “Continuing criminal enterprise” defined
           . . . [A] person is engaged in a continuing criminal enterprise if—
               (1) he violates any provision of this subchapter or subchapter II the
                   punishment for which is a felony, and
               (2) such violation is part of a continuing series of violations of this
                   subchapter or subchapter II—
                  (A) which are undertaken by such person in concert with five or
                       more other persons with respect to whom such person occupies
                       a position of organizer, a supervisory position, or any other
                       position of management, and
                  (B) from which such person obtains substantial income or resources.

                                              5
Appellate Case: 20-4116    Document: 010110695524         Date Filed: 06/10/2022     Page: 6



 mixture and substance containing a detectable amount of Fentanyl (N-phenyl-N- [ 1-

 ( 2-phenylethyl ) -4-piperidinyl ] propanamide).” R., Vol. I at 94.

       In addition, Count 6 alleged that Defendant distributed fentanyl, resulting in

 the death of a person with the initials R.K. on June 13, 2016, a charge that carried a

 potential life sentence and a mandatory minimum of 20 years. See 21 U.S.C.

 § 841(b)(1)(C).

              B.     Jury Trial

       Before any witness took the stand at trial, the participants knew that the

 evidence of Defendant’s drug dealing would be overwhelming. Defense counsel

 admitted as much in his opening statement. He conceded that “the evidence will

 support the notion that [Defendant is] guilty of many of these counts, that he was

 involved in this drug ring, that he participated in the drug ring, and that he should be

 held responsible for that.” R., Vol. II at 316. By making this concession, counsel

 hoped to gain credibility with the jurors, so that he could focus on obtaining an

 acquittal on the two charges that carried a life sentence, telling them that “the

 evidence will not establish, members of the jury, that [Defendant] caused the death of

 another or that he was the organizer, leader, mastermind of this organization.” Id. at

 325. After hearing the evidence, defense counsel did not change his approach, saying

 in closing argument: “Importantly, as you can imagine, Count I, the continuing

 criminal enterprise, Count VI, substances resulting in death, are counts that we don’t

 agree with. I suppose, equally importantly, we do agree that most of the other counts

 apply to [Defendant].” Id. at 1771.

                                             6
Appellate Case: 20-4116    Document: 010110695524        Date Filed: 06/10/2022    Page: 7



       The incontrovertible, and uncontroverted, evidence was the physical

 evidence—the drugs, shipping materials, pill press, and money seized by the

 government. In addition, seven of Defendant’s confederates testified.

       Drew Crandall, who was Defendant’s initial business partner, testified to the

 origins and evolution of their drug-trafficking organization. In 2014 the two men

 started by selling their personal unused Adderall online. Defendant set up an account

 to sell the drugs on a dark-net marketplace2 called Agora and began purchasing

 additional Adderall pills to resell. Defendant received two-thirds of the profit from

 the sales to Crandall’s one-third. Defendant then began purchasing other drugs—

 including cocaine, ecstasy, LSD, and Xanax, which he had imported from India—

 which were also sold through the dark web. To import illicit drugs without drawing

 attention to themselves, Crandall and Defendant recruited others (all of whom had to

 be approved by Defendant) to receive drug packages. As the business grew,

 Defendant acquired a pill press3 from China to start manufacturing (that is, pressing)

 fake Xanax pills. Before Crandall left the United States and largely withdrew from

 the drug operation in November 2015, Defendant started selling drugs through a new

 storefront called Pharma-Master on the dark-net marketplace AlphaBay.




       2
         A government expert testified that “Dark Net markets . . . essentially are an
 online black market . . . and they are selling or brokering transactions involving drugs
 and other illicit goods.” R., Vol. II at 872. These markets “can only be accessed with
 a specific browser software, configurations or authorizations.” Id. at 871.
       3
           Crandall described a pill press as “a machine that takes powders and presses
 it into a pill based on the mold you have.” R., Vol. I at 2266.
                                            7
Appellate Case: 20-4116    Document: 010110695524        Date Filed: 06/10/2022    Page: 8



       Jonathan Luke Paz was recruited by Defendant in late 2015 to serve as

 Crandall’s replacement. He was responsible for pressing the pills that Defendant sold

 through the Pharma-Master storefront. At first he pressed only Xanax pills, but

 Defendant’s physical trainer Chris Kenny suggested also pressing fentanyl-laced

 pills. Defendant and Paz experimented to find a marketable product—fake oxycodone

 pills laced with fentanyl—and sales steadily increased. Paz testified that he may have

 pressed 20,000 to 40,000 pills, or even as much as 70,000, in a single week (he

 admitted to manufacturing 480,000 pills in total) with each pill weighing a bit over

 100 milligrams.

       Mario Noble testified that he was initially recruited by Defendant in early

 2016 to open his own store on the dark web to sell Defendant’s products. But after

 that effort stalled, Defendant asked him to help with responding to customer-service

 requests. Also, the government presented four witnesses—Jensen, Gygi, Tonge, and

 Bustin—who were recruited and paid by Defendant as package receivers and

 merchandise shippers. Both Tonge and Bustin identified Defendant as being in

 charge of the operation. Bustin testified that Defendant “did all of the

 communicating,” “made the financial decisions,” “started the account on the Dark

 Web,” and “created this whole thing and taught others.” Id. at 693–94.

       Government agents testified about the seizure of the previously described

 currency, pills, and pill-pressing equipment, and about the weight and chemical

 composition of the drugs. They further testified about Defendant’s website; wire

 transfers that he made to China, including one payment of about $2,100 for fentanyl

                                            8
Appellate Case: 20-4116    Document: 010110695524         Date Filed: 06/10/2022       Page: 9



 hydrochloride;4 and his other financial transactions, including those involving his

 Bitcoin wallet, which bore the same address as the wallet used to receive payments

 for the Pharma-Master storefront on AlphaBay. An IRS special agent concluded that

 Defendant “controlled the money” generated by the Pharma-Master operation. Id. at

 1200. The government also presented expert testimony about drug trafficking and

 dark-net markets.

       Only three witnesses testified for the defense: Defendant’s mother and sister—

 who testified about his childhood struggles and his personality—and Defendant

 himself. Defendant admitted his guilt as a drug dealer but minimized his role in the

 drug operation. He acknowledged that he resold Adderall that had been prescribed for

 his personal use and that he had purchased from a friend. He admitted that the

 operation expanded to buying other drugs—which had larger resale profit margins—

 through the dark-net market and reselling them online and to friends. He stated that

 he would “pass [orders] off” to Crandall for shipment. Id. at 1607. Defendant

 acknowledged that he recruited participants to work as package receivers and that the

 drug trafficking evolved to become a “huge operation.” Id. at 1610.

       Although Defendant attempted to shift some of the blame to others for how the

 drug operation evolved, his testimony ultimately confirmed that he had a major role

 in the transitions to manufacturing pills and later lacing pills with fentanyl. For

 instance, he said that Crandall had the idea to manufacture Xanax pills and that


       4
          A DEA chemist explained that fentanyl hydrochloride “is still Fentanyl, it
 just also has hydrochloride.” R., Vol. I at 2381.
                                             9
Appellate Case: 20-4116     Document: 010110695524        Date Filed: 06/10/2022    Page: 10



  Crandall was the one who “was able to make it work” despite various challenges in

  designing and creating the pill. Id. at 1612. But he admitted that he approved of the

  idea and that he purchased materials to facilitate the pill production. He also blamed

  physical trainer Kenny for coming up with the idea to produce fake oxycodone pills

  laced with fentanyl and described how Paz pressed him to adopt the proposal. Yet he

  admitted that he approved of manufacturing and selling fentanyl-laced pills and he

  set the plan in motion by ordering the necessary materials. He further admitted to

  experimenting with the amount of fentanyl that would be placed in the pills—starting

  with a “super low dose” and “walk[ing] up from that point”—and that ultimately

  “about a milligram” of fentanyl was being pressed into each fake oxycodone pill. Id.

  at 1648–49. And he testified to selling the fentanyl-laced pills, including significant

  quantities that he sold offline to Kenny. He also acknowledged that most of the

  revenue went to him: the $1.2 million found at his residence, nearly half a million

  dollars in an unopened bag in his parents’ closet, and more than 500 Bitcoin seized

  from wallets in his sole control.

        The evidence of Defendant’s drug-trafficking activities was compelling. But

  the defense strategy to challenge only the two most serious counts was partially

  effective. Although he was convicted on 12 counts, the jury was unable to reach a

  verdict on the death-resulting count. He was, however, unable to escape a conviction

  on the CCE charge and the associated mandatory life sentence.

         Defendant identifies six issues on appeal. We proceed to explain why we

  reject his arguments.

                                             10
Appellate Case: 20-4116     Document: 010110695524        Date Filed: 06/10/2022    Page: 11



        II.    DISCUSSION

               A.       Sufficiency of the Evidence

        Two of Defendant’s issues concern the sufficiency of the evidence. Both

  derive from an inexplicable peculiarity in the Controlled Substances Act, 21 U.S.C.

  § 801 et seq. Although the statute refers to most illicit drugs by their common

  names—such as heroin, cocaine, marihuana, or methamphetamine—the relevant

  provision does not use the word fentanyl. Rather, it refers to that substance by its

  chemical name, N-phenyl-N-[1-(2-phenylethyl)-4-piperidinyl] propanamide, see 21

  U.S.C. § 841(b)(1)(B)(vi), which a federal regulation says is “commonly known as

  fentanyl,” 28 C.F.R. § 50.21(d)(4)(vi). No witness at trial, however, used the

  chemical name; the testimony referred only to “fentanyl.” Defendant therefore argues

  that (1) there was insufficient evidence that he distributed the statutory chemical and

  (2) there was insufficient evidence that he knew that what he was distributing was the

  statutory chemical.

        The government does not dispute that its witnesses never mentioned the

  chemical name for fentanyl. But it contends that such testimony was unnecessary

  because Defendant “deliberately waived” the argument he raises on appeal “through

  his affirmative acceptance that the term fentanyl as used by the witnesses throughout

  trial was synonymous with its chemical name.” Aplee. Br. at 22. We agree.

        Defendant effectively stipulated that fentanyl was the substance identified in

  the statute by proposing the following jury instruction:

                 DEFENDANT’S PROPOSED INSTRUCTION NO. 20

                                             11
Appellate Case: 20-4116     Document: 010110695524        Date Filed: 06/10/2022    Page: 12



              Fentanyl (also referred to as N-phenyl-N- [ 1- ( 2-phenylethyl ) -
        4-piperidinyl ] propenamide) is a controlled substance within the
        meaning of the law.
              Likewise, Alprazolam is a controlled substance within the
        meaning of the law.

  R., Vol. I at 649. This was essentially the same as the instruction given to the jury:

                              JURY INSTRUCTION NO. 27

              Several of the following instructions will refer to controlled
        substances.
              Fentanyl (also referred to as N-phenyl-N- [ 1- ( 2-phenylethyl ) -
        4-piperidinyl ] propenamide) is a controlled substance within the
        meaning of the law.
              Likewise, Alprazolam is a controlled substance within the
        meaning of the law.

  Id. at 1078.5 When the district court expressed some unease about the proposed

  instruction during the jury-instruction conference, defense counsel asked, “Can’t you

  just say Fentanyl is a controlled substance within the meaning of the law?” R., Vol. II

  at 1684. The government said that the chemical description should be left in the

  instruction: “[W]e always pair it together so that we’re putting defendants on notice,

  especially in counts where we’re seeking a mandatory minimum sentence.” Id. When

  the court said it would leave the instruction unchanged and asked defense counsel

  whether they could “live with that,” they both answered “yes.” Id.

        Defendant’s stipulation was not the product of carelessness by defense counsel

  in giving away a winning defense. Rather, this was part of a deliberate strategy: the



        5
           We recognize that the jury instruction refers to propenamide as opposed to
  the statutory term propanamide; this deviation from the statutory language appears to
  have been introduced by Defendant and does not change our analysis of the issue.
                                             12
Appellate Case: 20-4116     Document: 010110695524        Date Filed: 06/10/2022    Page: 13



  defense’s plea to the jury was that it “recognize honestly [Defendant’s] role in this

  and . . . punish him honestly for his role in this.” Id. at 1807. By conceding almost all

  the issues that could have been raised at trial (and which were likely lost causes

  anyway), the defense sought to focus the jury’s attention on the two issues it

  vigorously pursued: that Defendant was not a principal leader of the drug-trafficking

  operation and that he was not responsible for an overdose death. Litigating over the

  chemical composition of the fentanyl that Defendant, by his own admission, placed in

  fake oxycodone pills would have been contrary to this strategy, perhaps undermining

  the credibility of the defense.

         Waiver is the “intentional relinquishment or abandonment of a known right.”

  United States v. Cruz-Rodriguez, 570 F.3d 1179, 1183 (10th Cir. 2009) (internal

  quotation marks omitted). We have held that a defendant waived an appellate

  argument by “intentionally adopt[ing] a litigation position that was fundamentally

  inconsistent with” that argument. Id. at 1184. That is certainly the case here.

  Defendant cannot successfully propose an instruction that equates fentanyl with the

  statutorily proscribed chemical and then contend on appeal that the two substances

  are different.

         Defendant next argues that the government failed to prove that he knew that

  fentanyl was a controlled substance or that the N-phenyl-N-[1-(2-phenylethyl)-4-

  piperidinyl] propanamide compound listed in the statute was fentanyl. He says that he

  did not knowingly distribute N-phenyl-N-[1-(2-phenylethyl)-4-piperidinyl]

  propanamide since no one, “except possibly a trained chemist, would know just what

                                             13
Appellate Case: 20-4116      Document: 010110695524        Date Filed: 06/10/2022     Page: 14



  the compound was.” Aplt. Br. at 35–36. He also contends that the district court erred

  in failing to instruct the jurors that they needed to find that he knew that the

  particular substance he dealt with was controlled. We reject these arguments as well,

  but for reasons other than waiver.

         To engage in a CCE, a person must violate one of the federal drug laws. The

  CCE count in the indictment against Defendant references 21 U.S.C. § 841(a)(1),

  which makes it “unlawful for any person knowingly or intentionally . . . to

  manufacture, distribute, or dispense, or possess with intent to manufacture, distribute,

  or dispense, a controlled substance.” The Supreme Court has identified two ways in

  which § 841(a)(1)’s knowledge requirement can be satisfied: (1) “by showing that the

  defendant knew he possessed a substance listed on the [federal drug] schedules, even

  if he did not know which substance it was” or (2) “by showing that the defendant

  knew the identity of the substance he possessed,” even if he did not know it was

  listed. McFadden v. United States, 576 U.S. 186, 192 (2015). The Court provided the

  following illustration of how the second route could be satisfied:

         Take, for example, a defendant who knows he is distributing heroin but
         does not know that heroin is listed on the schedules. Because ignorance
         of the law is typically no defense to criminal prosecution, this defendant
         would also be guilty of knowingly distributing “a controlled substance.”

  Id. (citations omitted).

         At trial Defendant acknowledged that “about a milligram” of fentanyl was

  being placed in each pill that was being sold. R., Vol. II at 1649. Although the word

  fentanyl does not appear in any applicable provision of the Controlled Substances


                                              14
Appellate Case: 20-4116     Document: 010110695524        Date Filed: 06/10/2022     Page: 15



  Act,6 § 841(a)(1) speaks only in terms of “controlled substance[s],” which are

  defined and categorized in schedules published in the federal regulations,7 and

  “Fentanyl” is listed as a Schedule II controlled substance, see 21 C.F.R.

  § 1308.12(c)(9). Under McFadden it was enough that Defendant knew that he was

  distributing fentanyl, regardless of whether he knew that it was a controlled

  substance.

        We also reject Defendant’s argument that Instruction 34 was erroneous. The

  statement in that instruction that “[t]he United States is not required to prove that the

  defendant knew the precise nature of the controlled substance,” R., Vol. I at 1087, is

  wholly consistent with McFadden.

               B.     Admission of Screenshots

        Defendant challenges the admission of screenshots of customer reviews left on

  his Pharma-Master website that were taken by Robin Biundo, an intelligence analyst

  with Homeland Security Investigations (HSI). Biundo became involved in

  Defendant’s case through her investigation of a potential drug operation in Oregon.




        6
          The term fentanyl appears twice in the Controlled Substances Act: the initial
  (and now superseded) controlled-substance schedules, see 21 U.S.C. § 812(c),
  Schedule II(b)(6), and a section on production and procurement quotas for controlled
  substances, see id. § 826(i).
        7
           The initial controlled-substance schedules were established by statute. See 21
  U.S.C. § 812(c). The Attorney General may by rule add substances to the schedules,
  remove them, or transfer them between schedules. See id. § 811(a). As permitted by
  statute, see id. § 871(a), the Attorney General has delegated this scheduling authority
  to the Drug Enforcement Administration, see 28 C.F.R. § 0.100(b); see generally
  Touby v. United States, 500 U.S. 160, 162–63, 169 (1991).
                                             15
Appellate Case: 20-4116     Document: 010110695524         Date Filed: 06/10/2022     Page: 16



  As part of this investigation, Biundo used an undercover account on AlphaBay to

  monitor drug transactions. Through AlphaBay, Biundo was able to view buyer

  feedback left for the Pharma-Master storefront controlled by Defendant and connect

  certain feedback to her target in Oregon.

         Biundo took screenshots of 366 pages of feedback left on Pharma-Master’s

  storefront. The screenshots capture what appear to be customer reviews for several

  thousand transactions involving Pharma-Master sales of fentanyl-laced fake

  oxycodone pills. Each review contains a Feedback column that lists comments in

  bold and product descriptions in regular type. For example, one review contained a

  positive comment and immediately below that a line of text that read: “Fentanyl -

  Roxy Oxycodone - 30mg X100.” Aplt. App. at 85.

         Biundo created a spreadsheet in which the type and quantity of the drug

  involved in each transaction (derived from the product description) were compiled

  and reported row by row. Biundo added the quantities of drugs that were purportedly

  sold in 3,491 transactions to calculate that 458,946 fake oxycodone pills were sold

  through the Pharma-Master storefront on AlphaBay. The prosecution pointed out on

  direct examination of Biundo the overwhelmingly positive feedback left on the

  storefront and then argued to the jury that the customer comments “about how good

  the[] pills were, that they in fact contained the Fentanyl, as advertised,” R., Vol. II at

  1747, supported a conclusion that the pills actually contained fentanyl. But Biundo

  did not verify that the orders reflected in the screenshots were shipped or received, or

  that they contained the substance mentioned in the listing.

                                              16
Appellate Case: 20-4116    Document: 010110695524        Date Filed: 06/10/2022    Page: 17



        Defendant claims that the district court erred in admitting the screenshots into

  evidence, over objection, on the grounds that they were not properly authenticated

  and constituted hearsay. Defendant’s authentication argument is that it was

  insufficient that Biundo testified that she took the screenshots because the

  government needed to provide testimony from someone who had personal knowledge

  of the site, such as a webmaster, or who could otherwise verify the accuracy of the

  data. He also presents a cursory argument why the screenshots were inadmissible

  hearsay, merely asserting that they were and discussing one case where “the court

  rejected evidence of a chat not involving the defendant conducted on a Dark Web

  website as hearsay.” Aplt. Br. at 45. He contends that the erroneous admission of the

  screenshots prejudiced him because “[a]lternative evidence did not exist to prove the

  quantities required for the continuing criminal enterprise count.” Aplt. Reply Br. at

  20.

        We need not resolve whether the screenshots were erroneously admitted

  because any error was harmless in light of the compelling evidence establishing the

  minimum required quantity of fentanyl-containing drugs involved in Defendant’s

  enterprise. See United States v. Solomon, 399 F.3d 1231, 1238 (10th Cir. 2005) (“A

  nonconstitutional harmless error is one that does not have a substantial influence on

  the outcome of the trial; nor does it leave one in grave doubt as to whether it had

  such effect. Thus, where there is an abundance of evidence regarding the defendant’s

  guilt, the nonconstitutional error will be deemed harmless.” (citations and internal

  quotation marks omitted)). To support the mandatory life sentence, the government

                                            17
Appellate Case: 20-4116    Document: 010110695524        Date Filed: 06/10/2022     Page: 18



  needed to prove that Defendant’s CCE offense involved at least 12,000 grams of

  substances containing fentanyl. But about 12,825 grams of substances seized from

  Defendant’s operation tested positive for fentanyl. The drugs seized from the Tonge-

  Bustin residence—where Defendant sent pills for packaging and shipping—and the

  outbound orders from just two days in November 2016 alone added up to more than

  12,000 grams. The only reasonable inference was that significantly more fentanyl

  was involved in the criminal enterprise. To begin with, not all the drugs that were

  seized were tested. More importantly, Defendant himself admitted that he directly

  supplied trainer Kenny with fentanyl-laced pills (and Paz testified that thousands of

  pills (each weighing .1 gram) were given to the trainer in the course of a number of

  transactions). Also, Defendant had been selling large quantities of fentanyl-laced

  pills online for months before November 2016: Paz described how he pressed tens of

  thousands of pills in the summer and fall of 2016; Tonge said that she found it

  strange when she started handling orders of “1,000, 2,000, 5,000 pills,” R., Vol. II at

  613; and Defendant himself acknowledged that he was being “flooded with more

  orders” as business picked up in the months leading to November 2016, id. at 1628.8

               C.     Expert “Legal” Testimony

        DEA financial investigator Jeff Bryan, who had a limited role in the

  investigation of Defendant—he testified that he “assisted sometimes with evidence


        8
           Defendant concedes that “many pills were recovered” but maintains that
  “forensic tests showed they contained compounds” different from the substance listed
  in the statute. Aplt. Reply Br. at 20–21. But again, this argument ignores that he
  effectively stipulated at trial that fentanyl was the same substance.
                                            18
Appellate Case: 20-4116     Document: 010110695524         Date Filed: 06/10/2022   Page: 19



  processing and things like that,” id. at 1223—was called as an expert witness by the

  government to help the jury understand “general concepts and trends in drug

  trafficking.” Id. at 1222. Defendant complains that Bryan’s testimony went beyond

  the proper bounds of expert testimony by expounding on the law for the jury.

         Defendant challenges Bryan’s testimony (1) that the leader or organizer of a

  drug-trafficking organization “receive[s] the bulk of the proceeds,” id. at 1230; (2)

  that the leader or organizer of a CCE “would be the person in charge of the decisions,

  who gets hired, what the prices are, who rents the vehicles,” id. at 1251; (3) that the

  five or more individuals who worked at the leader’s direction “would be people that

  may purchase equipment in their names[,] . . . people that ship the drugs, or drive

  somewhere to deliver the drugs, or pick the drugs up,” id.; (4) that one million dollars

  is “substantial income or resources” within the meaning of the CCE statute, id. at

  1252; and (5) that sometimes a conspiracy “just starts happening” and that often

  “[i]t’s very fluid and it just evolves into an organization and everybody has their role

  that’s defined by someone,” id. at 1254.

         We agree with Defendant that the judge is the exclusive authority at trial on

  what the governing law is, and “testimony on ultimate questions of law is not

  favored.” Specht v. Jensen, 853 F.2d 805, 808 (10th Cir. 1988) (en banc); see id. at

  807 (“[I]t is axiomatic that the judge is the sole arbiter of the law and its

  applicability.”). But we fail to see how two of the challenged statements were

  testimony on the law. The comment on the leader receiving the bulk of the proceeds

  was unlikely to be understood as an opinion on the meaning of the CCE statute when

                                              19
Appellate Case: 20-4116     Document: 010110695524        Date Filed: 06/10/2022     Page: 20



  it preceded by 19 transcript pages any mention of the CCE statute during Bryan’s

  testimony. And the comment about conspiracies just happening has no apparent

  connection to any legal principle at issue. On the other hand, we agree with

  Defendant that Bryan’s testimony crossed the line when he explained to the jury his

  “understanding of the [CCE] statute.” R., Vol. II at 1251. Nevertheless, Defendant

  has failed to show how he was prejudiced by this testimony. He has not explained

  how any of the challenged testimony misstated the law or could have confused the

  jury. See United States v. Messner, 107 F.3d 1448, 1455 (10th Cir. 1997) (“To the

  extent that the expert accurately discussed the requirements of the law the defendant

  suffered no harm.” (internal quotation marks and brackets omitted)). The notion that

  the leader (organizer, supervisor, or manager) of a CCE would be in charge of

  making decisions is both commonsensical and consistent with the court’s instruction

  that “[a] relationship of supervision is created when one person gives orders or

  directions to another person who carries them out.” R., Vol. I at 1081. Bryan’s

  testimony regarding the kinds of activities that might be undertaken by subordinates

  in the drug operation did not misstate the law. See United States v. Williams-Davis,

  90 F.3d 490, 509 (D.C. Cir. 1996) (“[T]he government points to . . . lieutenants,

  runners, packagers, [and] transporters, all of whom could be considered managees”

  under 21 U.S.C. § 848(c)(2)(A).). And certainly no one could contest that $1 million

  is a substantial amount of money under the jury instructions, which distinguished

  “substantial income or resources . . . from some relatively insignificant, insubstantial,

  or trivial amount.” R., Vol. I at 1081.

                                             20
Appellate Case: 20-4116     Document: 010110695524        Date Filed: 06/10/2022     Page: 21



        Finally, we reject Defendant’s overarching argument that Bryan “‘displac[ed]

  the jury by connecting and combining all other testimony and physical evidence into

  a coherent, discernible, internally consistent picture of the defendant’s guilt.’” Aplt.

  Br. at 48 (quoting United States v. Mejia, 545 F.3d 179, 190–91 (2d Cir. 2008)). The

  concern expressed by the Second Circuit in Mejia was that the government would use

  officer experts “whose expertise happens to be the defendant.” Mejia, 545 F.3d at

  191. The government did no such thing here. Bryan did not testify as an expert on

  Defendant’s drug operation; he explained the nature and scope of drug-trafficking

  organizations more generally.

               D.     Prosecutorial Misconduct

        Before trial, Defendant filed a motion in limine to prevent the government

  from “making references to overdose deaths other than the allegation made in the

  ‘death resulting’ count for which” he was on trial. R., Vol. I at 311. The government

  opposed Defendant’s motion with respect to deceased customers who were

  specifically mentioned in the indictment, arguing that reference to their deaths was

  necessary to explain why they were not interviewed by law-enforcement officers and

  were unavailable to testify. Ultimately, the parties agreed that the government would

  not refer to the customers’ deaths as overdose deaths. The district court’s

  understanding of the agreement was included in a minute entry on its docket: “The

  government agrees that it won’t tie deaths of unavailable witnesses to Defendant or

  say that the deaths resulted from overdoses.” Id. at 21.



                                             21
Appellate Case: 20-4116     Document: 010110695524        Date Filed: 06/10/2022    Page: 22



        Defendant argues that despite this agreement, the prosecutors engaged in

  misconduct by attempting to tie uncharged overdose deaths to him. His opening brief

  does not explicitly identify what ruling by the district court he is appealing. As best

  we can tell, Defendant presents two prosecutorial-misconduct claims. First, he

  challenges the district court’s denial of his motion for a mistrial, which stemmed

  from the circumstances surrounding a law-enforcement agent’s testimony about

  victims of the Pharma-Master operation. Second, Defendant takes issue with a

  remark made by the prosecutor in closing argument regarding Defendant’s role in the

  opioid epidemic. We conclude that there was no reversible prosecutorial misconduct.

                      1.     Denial of motion for mistrial

        Defendant’s motion for a mistrial arose out of the testimony of Virginia Keys,

  a special agent with the Food and Drug Administration Office of Criminal

  Investigations, who discussed her investigation into over 90 Pharma-Master small-

  order customers. She was asked about certain customers named in the indictment.

  The following exchange occurred during her direct examination:

        Q.     Did you look into [G.K.]?
        A.     I did. . . .
        Q.     Did you speak to his family?
        A.     I did.
        Q.     They are here in the courtroom with us?
        A.     They are.
        Q.     Was [G.K.] a real person?
        A.     He was.
        Q.     Did you speak to [G.K.] to confirm that he ordered the Fentanyl-
               laced fake oxycodone from Pharma-Master?
        A.     I did not.
        Q.     Why not?
        A.     He’s dead.

                                             22
Appellate Case: 20-4116     Document: 010110695524        Date Filed: 06/10/2022    Page: 23




  R., Vol. II at 1039–40. Moments later, defense counsel asked to approach the bench

  and objected that the questioning was “very far over the line” as “they have a family

  out here crying in the courtroom, and it’s clear that the indication is that he was an

  overdose death.” Id. at 1042. The district court observed that the prosecution was

  “leaving more of an impression they died of an overdose and . . . trying to connect it

  to [Defendant].” Id. The prosecutor offered to clarify that Defendant was not charged

  with causing the deaths of the individuals being discussed and the court said that such

  a clarification was necessary. Agent Keys proceeded to testify that Defendant was not

  charged with causing the deaths of these individuals. Defendant later filed a motion

  for a mistrial based on the testimony and family responses, but the district court

  denied it.

         The parties agree that we review for abuse of discretion the denial of

  Defendant’s motion for a mistrial. See United States v. Taylor, 514 F.3d 1092, 1095

  (10th Cir. 2008) (Gorsuch, J.) (“Where the defendant contemporaneously moves for a

  mistrial on the basis of prosecutorial misconduct, we review the denial of such a

  motion for abuse of discretion.”). Defendant’s argument on appeal is that the

  prosecution improperly “planted families of Pharma-Master customers who had

  overdosed . . . to break down crying” during the testimony of Agent Keys, and that it

  “paid travel expenses for several of these families,” Aplt. Br. at 52–53, all in order

  “to emphasize, through courtroom spectators, that [Defendant] sold pills to other

  addicts who had overdosed,” Aplt. Reply Br. at 26.


                                             23
Appellate Case: 20-4116     Document: 010110695524        Date Filed: 06/10/2022     Page: 24



        The record before us does not show that the district court abused its discretion

  in denying Defendant’s motion for a mistrial. For one, Agent Keys’s testimony was

  elicited for the permissible purpose of explaining why certain individuals named in

  the indictment could not appear in court. As for the notion that the government

  improperly planted victims’ families in the courtroom, we quote at length from the

  district court’s ruling, which reflects a thoughtful and intelligent exercise of

  discretion:

            As to the presence of G.K.’s family in the courtroom, customers’
        families had a right to attend the trial like any member of the public.
        Trials are public proceedings. They also had a right to be present under
        the Crime Victim[s’] Rights Act, 18 U.S.C. § 3771. Whether the victim
        coordinator at the U.S. Attorney’s office assisted some of the families in
        being able to attend is irrelevant. The victim coordinator is only trying
        to comply with the Crime Victims’ Rights Act. Counsel’s reference to
        G.K.’s family’s presence in the courtroom was not unfairly prejudicial.
        It merely confirmed that they were the family members the agent spoke
        with in her investigation. Counsel was not acting in bad faith and
        acknowledging the family was inconsequential given that Agent Keys
        clarified that Defendant was not charged with the death of G.K., he was
        mentioned only because he was one of Defendant’s customers.
        Furthermore, the alleged crying by G.K.’s family in the gallery and
        Agent Keys while she was testifying were not so significant that they
        were a breach of the court’s decorum standards. In fact, the United
        States’ counsel and members of the court’s staff did not notice the
        alleged crying. However, witnesses and spectators are only human and
        occasionally they show emotion. All of Defendant’s witnesses cried on
        the stand more visibly and noticeably than Agent Keys or the families in
        the gallery. Defendant can receive a fair trial without perfectly
        whitewashing the facts and circumstances surrounding the investigation
        and the consequences of the drug distribution. None of these courtroom
        decorum issues rise to the level of justifying a mistrial.




                                             24
Appellate Case: 20-4116     Document: 010110695524        Date Filed: 06/10/2022      Page: 25



  R., Vol. I at 1047–48. We add that Defendant provides no case law or other authority

  to suggest that the assistance provided to victims’ families to attend trial was

  improper.9




        9
           Indeed, this kind of assistance appears to generally be appropriate. The
  Department of Justice’s guidelines state: “The Department is not required to pay a
  victim’s expenses to attend court. Department personnel may, however, help victims
  to identify resources to assist them with the financial burden of court attendance.”
  U.S. Dep’t of Just., Attorney General Guidelines for Victim & Witness Assistance at
  39 (2011). Indeed, the Guidelines declare a “strong presumption . . . in favor of
  providing, rather than withholding, assistance and services to victims of crime.” Id. at
  3. This is in keeping with the statutory mandate that the Department designate
  officials who will “inform a victim of any restitution or other relief to which the
  victim may be entitled under this or any other applicable law and [the] manner in
  which such relief may be obtained.” 34 U.S.C. § 20141(c)(1)(B) (emphasis added).
  As one guide explains:
        [T]he AG Guidelines instruct that this “other relief” specifically
        includes crime victims’ compensation programs. Crime victim
        compensation programs . . . seek to compensate victims for certain
        financial expenses incurred as a result of their victimization. Every state
        has some type of compensation program, and these programs typically
        cover medical expenses, counseling, and funeral costs. Some programs
        cover court-related travel, emergency housing/security expenses, and
        even crime scene clean up. If the victim’s expenses are not covered
        under the local program, or the victim is otherwise ineligible, there are
        federal resources that may be available to assist crime victims with
        certain immediate needs and travel expenses to enable an out-of-state
        or out-of-country crime victim to attend court proceedings.
  Sarah McClellan, What New AUSAs Need to Know About Victims’ Rights & Working
  with Victims, 68 DOJ J. Fed. L. & Prac. 73, 79 (2020) (emphasis added, footnotes
  omitted); see also 34 U.S.C. § 20103(a)(1) (providing for grants to crime-victim
  assistance programs); 28 C.F.R. § 94.119(e)(3) (permitting victim-assistance funds to
  be used to provide “[t]ransportation, meals, and lodging to allow a victim who is not
  a witness to participate in a proceeding”).

                                             25
Appellate Case: 20-4116     Document: 010110695524        Date Filed: 06/10/2022     Page: 26



                      2.     Closing argument

        Defendant challenges the following portion of the prosecution’s closing

  argument:

        It’s also important that you understand the scope of the crime, the
        gravity of the crime, the impact on the nation. . . . Aaron Shamo said: If
        I had known of the opioid epidemic, I wouldn’t have gone down this
        road. That statement is simply not worthy of belief. He knew the nation
        was on fire with opioids, and he poured fuel on those flames over and
        over and over again, never getting burned himself, but causing pain and
        misery wherever his fire spread.

  R., Vol. II at 1765–66. The government points out that the defense raised no

  objection to these remarks at trial. Because there was no objection, we review for

  plain error. See United States v. Christy, 916 F.3d 814, 826 (10th Cir. 2019). “Under

  plain error review, reversal is warranted only when [1] the prosecutor’s statement is

  plainly improper and [2] the defendant demonstrates that the improper statement

  affected his or her substantial rights.” Id. at 826–27 (internal quotation marks

  omitted). “An error affects substantial rights if there is a reasonable probability that

  the error affected the outcome of the proceedings.” United States v. Koch, 978 F.3d

  719, 729 (10th Cir. 2020) (internal quotation marks omitted).

        Although the government does not defend the propriety of the remarks,10 see

  United States v. Rogers, 556 F.3d 1130, 1143 (10th Cir. 2009) (“Prosecutors are not




        10
           In a letter to the court after oral argument the government said that the
  statement was improper and that the United States Attorney’s Office for the District
  of Utah “will be holding training for all its prosecutors on appropriate closing
  arguments.” Aplee. 28(j) Ltr. (Jan. 21, 2022).

                                             26
Appellate Case: 20-4116    Document: 010110695524        Date Filed: 06/10/2022     Page: 27



  permitted to incite the passions of the jury by suggesting they can act as the

  community conscience to society’s problems.” (internal quotation marks omitted)),

  we need not opine on the issue because Defendant has not satisfied his burden of

  demonstrating that the prosecutor’s remarks affected his substantial rights. For one

  thing, as we have discussed, the evidence of Defendant’s guilt was very strong, as

  was the evidence pertaining to the scope of the operation and the type of drugs that

  were distributed. See United States v. Kravchuk, 335 F.3d 1147, 1154 (10th Cir.

  2003) (prosecutor’s remarks, though “arguably improper,” were harmless because the

  evidence of the defendant’s participation in the crime was overwhelming); United

  States v. Andújar-Basco, 488 F.3d 549, 561 (1st Cir. 2007) (prosecutor’s remarks in

  closing, which the government conceded were improper, did not warrant reversal

  given the “overwhelming evidence establishing [the defendant’s] guilt”); see also

  Christy, 916 F.3d at 840–42 (prosecutor’s improper comments did not affect

  defendant’s substantial rights in large part because “the inculpatory evidence . . . was

  overwhelming”). Although not independently dispositive, the failure of the jury to

  convict Defendant on the one death-resulting count suggests that the verdict was

  “based on reason, rather than emotion.” United States v. Archuleta, 737 F.3d 1287,

  1296 (10th Cir. 2013). And Defendant’s own testimony pointed to the great danger

  he had created. On direct examination he said that he “felt like [he] was doing

  something positive” in selling the drugs but “afterwards the opioid epidemic hit” and

  only then he realized “the gruesome effects of what happens.” R., Vol. II at 1645.

  And during cross-examination he admitted: “Of course I feel remorse. . . . [I]f we had

                                             27
Appellate Case: 20-4116     Document: 010110695524        Date Filed: 06/10/2022     Page: 28



  the media spree of [the] opioid epidemic, I would have ceased immediately.” Id. at

  1675.11

               E.     Eighth Amendment Challenge to Mandatory Life Sentence

        Finally, Defendant raises an Eighth Amendment challenge to the mandatory

  life sentence that was imposed under the CCE statute. He concedes that review is for

  plain error because this argument was not presented to the district court.

        But there was no error, plain or otherwise. In Harmelin v. Michigan, 501 U.S.

  957 (1991), the Supreme Court upheld a mandatory life sentence for a first-time felon



        11
            In addition to challenging statements by the prosecution, Defendant’s
  opening brief also references several witness statements. He argues that the
  statements “reminded jurors of the national problem of overdose deaths.” Aplt. Br. at
  52. He did not object at trial to any of this testimony, nor does he claim that the
  testimony was inadmissible, or even analyze whether the testimony lacked a proper
  purpose. But we have considered the testimony as part of our review of the
  prosecution’s remarks “in the context of the entire trial.” United States v. Vann, 776
  F.3d 746, 760 (10th Cir. 2015) (internal quotation marks omitted). In our view the
  testimony was not so inflammatory as to change our conclusion that there was no
  reversible prosecutorial misconduct. Defendant’s brief notes four witness statements:
  Gygi acknowledged language in his plea agreement that he would not be charged “for
  death resulting violations . . . that may arise out of the continuing investigation into
  overdose deaths tied to the Pharma-Master drug sales.” R., Vol. II at 388. HSI special
  agent Guy Gino testified that his duties included “investigating overdoses to include
  fatal and non-fatal, within the city limits of Portland, Oregon.” Id. at 863. Former
  Salt Lake City Police Officer Michael Hamideh testified that “[p]art of my
  experience when it comes to the Fentanyl pills was related to overdose deaths” and
  that he “was aware that it took only a fraction of a pill in some cases.” Id. at 575. HSI
  intelligence analyst Biundo testified that her reaction to the volume of pills involved
  in the Pharma-Master operation (with some orders exceeding 10,000 pills), was that
  there were “a lot of pills being distributed out in the street with the potential of
  overdose and possibly overdose and dying.” Id. at 964–65. The first two witness
  statements seem routine. The last two perhaps unnecessarily mention the lethality of
  the pills, but that was no secret to the jury since a toxicologist testified to that point
  in support of the death-resulting count of the indictment.
                                             28
Appellate Case: 20-4116    Document: 010110695524        Date Filed: 06/10/2022    Page: 29



  guilty of possessing 650 grams or more of cocaine. Id. at 961, 994–96. Following

  Harmelin this court has upheld sentences of similar severity to Defendant’s sentence

  for drug crimes of a lesser magnitude. See, e.g., United States v. Williams, 576 F.3d

  1149, 1165 (10th Cir. 2009) (affirming concurrent life sentences for two counts of

  possession with intent to distribute 50 grams or more of a cocaine base).

        Defendant’s characterization of his crime as nonviolent and therefore not

  serious enough to warrant a life sentence ignores the predictable consequences of his

  conduct. And although Defendant was relatively young at the time of the offense—25

  or 26—he was not a juvenile, so Graham v. Florida, 560 U.S. 48, 82 (2010) (“The

  Constitution prohibits the imposition of a life without parole sentence on a juvenile

  offender who did not commit homicide.”) and Miller v. Alabama, 567 U.S. 460, 465

  (2012) (“[M]andatory life without parole for those under the age of 18 at the time of

  their crimes violates the Eighth Amendment’s prohibition on ‘cruel and unusual

  punishments.’”) do not compel a different outcome.

        III.   CONCLUSION

        We AFFIRM Defendant’s convictions and sentence.




                                            29